DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 4 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:
Claim 4, line 2-3: -- and the lips are a unitary piece -- .  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:
Claim 9, line 2: -- each lip of each shelf edge -- .  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:
Claim 14, line 1: -- wherein the lip of the front-facing edge -- .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, 10-11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beere 2017/0129411.


Regarding claim 1, as best understood, Beere discloses a niche system (Fig 1A), comprising: at least one upright (Fig 1A, #22, #24, & #36), the at least one upright (Fig 1A, #22, #24, & #36) being a unitary piece having a first side (Fig 1A, #22), a second side (Fig 1A, #24), and a back side (#36), wherein: a front of each upright is an opening (as shown in Fig 1A); the first side (Fig 1A, #22) extends from the back side towards the front, wherein a front-facing edge of the first side has a lip (Fig 3A, #34, leftmost) that extends at an angle from the first side (Fig 1A, #22); and the second side (Fig 1A, #24) extends from the back side towards the front, wherein a front- facing edge of the second side (Fig 1A, #24) has a lip (Figs 1A & 3A, #34, rightmost) that extends at an angle from the second side (Fig 1A, #24); and a plurality of shelves (Fig 1A, #28), each shelf (Fig 1A, #28) configured to slide within the opening and attach to the at least one upright (Fig 1A, #22, #24, & #36), wherein each shelf (Fig 1A, #28) has a shelf body (Figs 1A & 4, #74) and shelf edges, each shelf edge having a lip (Fig 4, #50, #70, & #72) that extend at an angle from the shelf body (Figs 1A & 4, #74); wherein each shelf (Fig 1A, #28) serves as a floor for a niche space.

Regarding claim 4, Beere discloses the niche system wherein:
each lip (Fig 4, #50, #70, & #72) of each shelf (Fig 1A, #28) is an angled formation in the shelf (Fig 1A, #28) such that the shelf (Fig 1A, #28) and the lips (Fig 4, #50, #70, & #72) are a unitary piece; the shelf edges of each shelf includes a rear edge, a front edge, a first side edge, and a second side edge;
the front edge (Fig 4, #70) & (Figs 1B & 4, #76) faces the opening;
the lip (Fig 4, #70) of the front edge is only formed in a middle portion of the front edge (Fig 4, #70) & (Figs 1B & 4, #76); and
distal ends (Figs 1B & 4, #76) of the front edge (Fig 4, #70) & (Figs 1B & 4, #76) extend beyond the front-facing edge (Fig 3A, #34, left) of the first side (Fig 1A, #22) and the front-facing edge (Fig 3A, #34, right) of the second side (Fig 1A, #24).


Regarding claim 6, Beere discloses the niche system wherein the lip (Figs 1A & 4, #70) of the front edge is flush with the front- facing edges (Figs 1A & 3A, #34) of the first (Fig 1A, #22) and second (Fig 1A, #24) sides of the at least one upright (Fig 1A, #22, #24, & #36).

Regarding claim 8, Beere discloses the niche system wherein:
the lip (Fig 3A, #34, leftmost) of the first side extends at 90 degree angle from the first side (Fig 1A, #22); and
the lip (Fig 3A, #34, rightmost) of the second side extends at 90 degree angle from the second side (Fig 1A, #24).

Regarding claim 10, Beere discloses the niche system wherein the at least one upright (Fig 1A, #22, #24, & #36) and/or at least one of the plurality of shelves includes a horizontally oriented tab (Fig 1B, #76) or (Fig 4, #82) and/or a horizontally oriented tab-aperture (Fig 1B, #44).

Regarding claim 11, Beere discloses a method for providing niche system, the method comprising: erecting at least one upright (Fig 1A, #22, #24, & #36), the at least one upright (Fig 1A, #22, #24, & #36) being a unitary piece having a first side (Fig 1A, #22), a second side (Fig 1A, #24), and a back side (Fig 1A, #36), wherein: a front of each upright (Fig 1A, #22, #24, & #36) is an opening; the first side (Fig 1A, #22) extends from the back side towards the front, wherein a front-facing edge of the first side (Fig 1A, #22) has a lip (Fig 3A, #34, leftmost) that extends at an angle from the first side (Fig 1A, #22); and the second side (Fig 1A, #24) extends from the back side towards the front, wherein a front- facing edge of the second side has a lip (Fig 1A & 3A, #34, rightmost) that extends at an angle from the second side (Fig 1A, #24); sliding at least one shelf (Fig 1A, #28) within the opening and attaching the at least one shelf (Fig 1A, #28) to the at least one upright (Fig 1A, #22, #24, & #36), wherein the at least one shelf (Fig 1A, #28) has a shelf body (Fig 4, #74) and shelf edges, each shelf edge having a lip (Fig 4, #50, #70, & #72) that extends at an angle from the shelf body (Fig 4, #74); allowing the at least one shelf (Fig 1A, #28) to serve as a floor for a niche space.

Regarding claim 13, as best understood, Beere discloses the method wherein each lip (Fig 4, #50, #70, & #72) of each shelf (Fig 1A, #28) is an angled formation in the shelf (Fig 1A, #28) such that the shelf (Fig 1A, #28) and the lips (Fig 4, #50, #70, & #72) are a unitary piece; the shelf edges of each shelf (Fig 1A, #28) includes a rear edge, a front edge, a first side edge, and a second side edge, the method further comprising:
positioning the front edges of every shelf (Fig 1A, #28) towards opening (as shown in Fig 1A).

Regarding claim 14, Beere discloses the method wherein the lip (Fig 1A, #70) of the front edge each shelf (Fig 1A, #28) is only formed in a middle portion of the front edge (Fig 1A, #70) & (Fig 4, #76), and distal ends (Fig 4, #76) of the front edge (Fig 1A, #70) & (Fig 4, #76) of each shelf (Fig 1A, #28) extend beyond the front-facing edge (Fig 3A, #34, left) of the first side (Fig 1A, #22) and the front-facing edge (Fig 3A, #34, right) of the second side (Fig 1A, #24).

Regarding claim 16, Beere discloses the method further comprising generating an interlock between the at least one shelf (Fig 1A, #28) and the at least one upright (Fig 1A, #22, #24, & #36) via a horizontally oriented tab (Fig 4, #82) and tab-aperture (Fig 1B, #44) engagement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beere 2017/0129411 in view of Liu 2009/0212676.

Regarding claim 2, Beere has been discussed above but does not explicitly teach the niche system wherein the at least one upright and the plurality of shelves each consists of stainless steel.
Liu discloses a storage system (Fig 1) comprising at least one upright (Fig 1, #10) and a plurality of shelves (Fig 1, #20) that each consists of stainless steel [0015].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the at least one upright (Beere, Fig 1A, #22, #24, & #36) and the plurality of shelves (Beere, Fig 1A, #28) from stainless steel as taught by Liu because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Stainless steel is well known in the art for being inexpensive, durable, and an easily accessible material.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beere 2017/0129411 in view of Hanley 8,763,820.

Regarding claim 9, Beere has been discussed above but does not explicitly teach  the niche system wherein: each lip of each shelve edge extends at 90 degree angle from the shelf body.

Hanley discloses the niche system comprising a plurality of shelves (#29)  wherein: each shelf (#29) comprises a shelf body (#35) and a lip at each edge (as shown in Fig 2), each lip of the shelve edge extends at 90 degree angle from the shelf body (#35) (col 2, lines 28-29).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each lips (Beere, Fig 4, #50, #70, & #72) of Beere to extends at 90 degree angle from the shelf body (Beere, Fig 4, #74) of Beere as taught by Hanley in order to make the shelves of Beere more aesthetically appealing. Further, such a modification would have involved a mere change in the degree of the angle of a component.  Optimizing the angle based on suitability for the intended purpose is generally recognized as being within the level of ordinary skill in the art. 


Claims 1, 3-4, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi 3,779,623 in view of Jespersen 781,530.



Regarding claim 1, as best understood,  Motohashi discloses a niche system, comprising: at least one upright (Figs 6, #1 & #2), the at least one upright (Figs 6, #1 & #2) being a unitary piece having a first side (annotated Fig 6 below) (annotated Fig 2 below for illustrative purposes only), a second side (annotated Fig 8 below) (annotated Fig 2 below for illustrative purposes only), and a back side (Fig 6, #2), wherein: a front of each upright is an opening (as shown in Figs 6 & 8); the first side (annotated Fig 6 below) (annotated Fig 2 below for illustrative purposes only) extends from the back side towards the front, wherein a front-facing edge of the first side (annotated Fig 6 below) (annotated Fig 2 below for illustrative purposes only) has a lip (annotated Fig 6 below) (annotated Fig 2 below for illustrative purposes only) that extends at an angle from the first side (annotated Fig 6 below) (annotated Fig 2 below for illustrative purposes only); and the second side (annotated Fig 8 below) (annotated Fig 2 below for illustrative purposes only ) extends from the back side towards the front, wherein a front- facing edge of the second side (annotated Fig 8 below) (annotated Fig 2 below for illustrative purposes only) has a lip (annotated Fig 8 below) (annotated Fig 2 below for illustrative purposes only) that extends at an angle from the second side (annotated Fig 8 below) (annotated Fig 2 below for illustrative purposes only); and a plurality of shelves (Fig 8, #5), each shelf (Fig 8, #5) configured to slide within the opening and attach to the at least one upright (Fig 6, #1 & #2).




    PNG
    media_image1.png
    637
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    712
    975
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    716
    973
    media_image3.png
    Greyscale

Motohashi has been discussed above but does not explicitly teach wherein each shelf has a shelf body and shelf edges, each shelf edge having a lip that extend at an angle from the shelf body; wherein each shelf serves as a floor for a niche space.


	Jespersen discloses a niche system (Fig 1) comprising a plurality of shelves (#2) wherein each shelf (#2) has a shelf body (annotated Fig 1 below) and shelf edges (sides), each shelf edge having a lip (annotated Fig 1 below) that extend at an angle from the shelf body (annotated Fig 1 below); wherein each shelf (#2) serves as a floor for a niche space.

    PNG
    media_image4.png
    593
    1013
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate each shelf (Motohashi, Fig 8, #5) to have shelf edges (sides) wherein each shelf edge (side) having a lip (Jespersen, annotated Fig 1 above) as taught by Jespersen because standard drawers typically have four sidewalls (lips) to contain items within the drawers. 

Regarding claim 3, modified Motohashi discloses the niche system wherein the at least one upright (Motohashi, Figs 6, #1 & #2) includes a first upright (Motohashi, annotated Fig 8 below) and a second upright (Motohashi, annotated Fig 8 below); and at least one back panel (Motohashi, annotated Fig 8 below) configured to attach the first upright (Motohashi, annotated Fig 8 below) and a second upright (Motohashi, annotated Fig 8 below); wherein each shelve (Motohashi, Fig 8, #5) is configured to attach to the first upright (Motohashi, annotated Fig 8 below), the second upright (Motohashi, annotated Fig 8 below), and/or the at least one back panel (Motohashi, annotated Fig 8 below). 

    PNG
    media_image5.png
    659
    1061
    media_image5.png
    Greyscale


Regarding claim 4, modified Motohashi discloses the niche system (Motohashi, Fig 6), wherein:
each lip (Jespersen, annotated Fig 1 above) of each shelf (Motohashi, Fig 8, #5) has a rear edge, a front edge, a first side edge, and a second side edge;
the front edge (Motohashi, annotated Fig 8 above) faces the opening;
the lip (Motohashi, annotated Fig 8 above) of the front edge is only formed in a middle portion of the front edge; and

distal ends (distal ends) of the front edge (Motohashi, annotated Fig 8 above) extend beyond the front-facing edge of the first side (Motohashi, annotated Fig 6 above) (as shown in Motohashi Fig 8) and the front-facing edge of the second side (Motohashi, annotated Fig 8 above) (as shown in Motohashi Fig 8).

Regarding claim 7, modified Motohashi discloses the niche system wherein the at least one upright (Motohashi, Fig 6, #1 & #2) has a C-shaped profile or a U-shaped profile from a top-down view.

Regarding claim 8, modified Motohashi discloses the niche system wherein:
the lip (Motohashi, annotated Fig 6 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) of the first side extends at a first angle from the first side (Motohashi, annotated Fig 6 above) (Motohashi, annotated Fig 2 above for illustrative purposes only); and
the lip (Motohashi, annotated Fig 8 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) of the second side extends at a second angle from the second side (Motohashi, annotated Fig 8 above) (Motohashi, annotated Fig 2 above for illustrative purposes only).

	Motohashi has been discussed above, but does not explicitly teach wherein the first angle and the second angle are each 90 degrees. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the first side lip (Motohashi, annotated Fig 6 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) to extend at a 90 degree angle from the first side (Motohashi, annotated Fig 6 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) and fabricate
the second side lip (Motohashi, annotated Fig 8 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) to extend at a 90 degree angle from the second side (Motohashi, annotated Fig 8 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) because such a modification would have involved a mere change in the degree of the angle of a component.  Optimizing the angle based on suitability for the intended purpose is generally recognized as being within the level of ordinary skill in the art. 

Regarding claim 9, modified Motohashi discloses the niche system wherein:
each lip (Jespersen, annotated Fig 1 above) of each shelve edge extends at 90 degree angle from the shelf body (Jespersen, annotated Fig 1 above).

Regarding claim 10, modified Motohashi discloses the niche system wherein the at least one upright (Motohashi, Fig 6, #1 & #2) and/or at least one of the plurality of shelves includes a horizontally oriented tab (Motohashi, annotated Fig 6 below) and/or a horizontally oriented tab-aperture  (Motohashi, Fig 6, #121).

    PNG
    media_image6.png
    758
    822
    media_image6.png
    Greyscale


Regarding claim 11, modified Motohashi discloses the method for providing niche system, the method comprising: erecting at least one upright (Motohashi, Fig 6, #1 & #2), the at least one upright (Motohashi, Fig 6, #1 & #2) being a unitary pice having a first side (Motohashi, annotated Fig 6 above) (Motohashi, annotated Fig 2 above for illustrative purposes only), a second side (Motohashi, annotated Fig 8 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) and a back side (Motohashi, Fig 6, #2), wherein: a front of each upright is an opening (shown in Motohashi Fig 6); the first side (Motohashi, annotated Fig 6 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) extends from the back side (Motohashi, Fig 6, #2) towards the front, wherein a front-facing edge of the first side (Motohashi, annotated Fig 6 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) has a lip (Motohashi, annotated Fig 6 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) that extends at an angle from the first side (Motohashi, annotated Fig 6 above) (Motohashi, annotated Fig 2 above for illustrative purposes only); and the second side (Motohashi, annotated Fig 8 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) extends from the back side (Motohashi, Fig 6, #2) towards the front, wherein a front-facing edge of the second side (Motohashi, annotated Fig 8 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) has a lip (Motohashi, annotated Fig 8 above) (Motohashi, annotated Fig 2 above for illustrative purposes only) that extends at an angle from the second side (Motohashi, annotated Fig 8 above) (Motohashi, annotated Fig 2 above for illustrative purposes only); sliding at least one shelf (Motohashi, Fig 8, #5) within the opening and attaching the at least one shelf (Motohashi, Fig 8, #5) to the at least one upright (Motohashi, Fig 6, #1 & #2), wherein the at least one shelf (Motohashi, Fig 8, #5) has a shelf body (Jespersen, annotated Fig 1 above) and shelf edges, each shelf edge having a lip (Jespersen, annotated Fig 1 above) that extends at an angle from the shelf body (Jespersen, annotated Fig 1 above); allowing the at least one shelf (Motohashi, Fig 8, #5) to serve as a floor for a niche space.

Regarding claim 12, modified Motohashi discloses the method further comprising: erecting the at least one upright (Motohashi, as shown in Fig 8) includes erecting a first upright (Motohashi, annotated Fig 8 above) and a second upright (Motohashi, annotated Fig 8 above); and attaching at least one back panel (Motohashi, annotated Fig 8 above) to the first upright (Motohashi, annotated Fig 8 above) and the second upright (Motohashi, annotated Fig 8 above); wherein attaching each shelve (Motohashi, Fig 8, #5) to the first upright (Motohashi, annotated Fig 8 above), the second upright (Motohashi, annotated Fig 8 above) and/or the at least one back panel. 


Regarding claim 13, modified Motohashi discloses the method wherein each lip (Jespersen, annotated Fig 1 above) of each shelf (Motohashi, Fig 8, #5) is an angled formation in the shelf (Motohashi, Fig 8, #5) such that the shelf (Motohashi, Fig 8, #5) and the lip (Jespersen, annotated Fig 1 above) are a unitary piece; the shelf edges of each shelf (Jespersen, annotated Fig 1 above) include a rear edge, a front edge, a first side edge, and a second side edge, the method further comprising: positioning the front edges of every shelf (Motohashi, Fig 8, #5) towards the opening.

Regarding claim 14, modified Motohashi discloses the method wherein the lip (Motohashi, annotated Fig 8 above) of the front edge of each shelf (Motohashi, Fig 8, #5) is only formed in a middle portion of the front edge, and distal ends (distal ends) of the front edge (Motohashi, annotated Fig 8 above) of each shelf (Motohashi, Fig 8, #5) extend beyond the front-facing edge of the first side (Motohashi, annotated Fig 6 above) (annotated Fig 2 above for illustrative purposes only) and the front-facing edge of the second side (Motohashi, annotated Fig 8 above) (Motohashi, annotated Fig 2 above for illustrative purposes only).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Motohashi 3,779,623 and Jespersen 781,530 and further in view of Liu 2009/0212676.

Regarding claim 2, modified Motohashi has been discussed above but does not explicitly teach the niche system wherein the at least one upright and the plurality of shelves each consists of stainless steel.
Liu discloses a storage system (Fig 1) comprising at least one upright (Fig 1, #10) and a plurality of shelves (Fig 1, #20) that each consists of stainless steel [0015].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the at least one upright (Motohashi, Fig 6, #1 & #2) and the plurality of shelves (Motohashi, Fig 8, #5) from stainless steel as taught by Liu because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Stainless steel is well known in the art for being inexpensive, durable, and an easily accessible material.

Response to Arguments
Applicant’s arguments regarding the drawing objections are persuasive. The drawing objections for claims 1 and 4 have been withdrawn.
Applicant's arguments filed on 04/13/22 have been fully considered but they are not persuasive.
Applicant’s arguments that “Independent claims 1 and 11 recites “the at least one upright being a unitary piece having a first side, a second side, and a back side”… Beere is a shevling unit and review of the drawings reveals that Beere does not disclose a unitary upright piece as a component of its shelving unit. The Beere unit is designed for use within a vehicle (see Beere, at { [0002]), and thus does not contemplate a freestanding unit. Motohashi is a sectional rack and similar to Beere the drawings (see below) reveal that Motohashi does not disclose a unitary upright piece as a component of its shelving unit. Motohashi is a sectional rack and similar to Beere the drawings (see below) reveal that Motohashi does not disclose a unitary upright piece as a component of its shelving unit” are not persuasive. 
The examiner maintains that it appears the Applicant is relying upon a process of assembly and/or product-by-process and the scope of "unitary" as a means to argue, but the claim scope is that of a general apparatus claim. The Examiner respectfully disagrees with all the arguments.  The examiner maintains that the term “unitary” is a very broad term. The plain meaning of “unitary” is of or relating to a unit, thus once all the parts of Beere are assembled as shown Fig 1A of Beere, the structure shown in Fig 1A is considered to be a unitary structure as the pieces are attached and act as a "unit" thereby meeting the claim scope. The examiner maintains that the same is true for Motohashi. Once all the walls of Motohashi are assembled as shown Fig 1 and/or Fig 6 of Motohashi, the structure shown in Fig 1 and/or Fig 6 is considered to be a unitary structure as the pieces are attached and act as a "unit" thereby meeting the claim scope. Further both Beere and Motohashi are capable of being free standing. 

Applicant’s arguments regarding claims 4 and 13 that “Claims 3 and 12 each requires a back panel. The back panel attaches to the first and
second uprights (each upright being a unitary piece comprising a back side conjoined with two sides). None of the cited art discloses such a configuration. Beere, Motohashi, Liu and Jespersen have side panels that connect to a back panel; yet, none of their side panels is a unitary upright structure having a back side conjoined with a first side and a second side. Hanley does not have a back panel at all. Claims 4 and 13 each require each lip of each shelf to be an angled formation in the shelf such that the shelf and the lip are a unitary piece” are not persuasive.

	The examiner maintains that at it appears the Applicant is relying upon a process of assembly and/or product-by-process and the scope of "unitary" as a means to argue, but the claim scope is that of a general apparatus claim. The Examiner respectfully disagrees with all the arguments.  The examiner maintains that the term “unitary” is a very broad term. The plain meaning of “unitary” is of or relating to a unit, thus once all the parts of Beere are assembled as shown Fig 1A of Beere, the structure shown in Fig 1A is considered to be a unitary structure as the pieces are attached and act as a "unit" thereby meeting the claim scope. The examiner maintains that the same is true for Motohashi. Once all the walls of Motohashi are assembled as shown Fig 1 and/or Fig 6 of Motohashi, the structure shown in Fig 1 and/or Fig 6 is considered to be a unitary structure as the pieces are attached and act as a "unit" thereby meeting the claim scope. Both Beere and Mootohashi disclose side panels connected to a back panel (as explained in the rejections of claims 3 and 14 above). Further the examiner maintains that the lips of Beere is a formation such that shelf and lips are a unitary piece (relating to an unit). The examiner maintains that the lips (Jespersen, annotated Fig 1 above) of modified Motohashi is a formation such that shelf and lips are a unitary piece (relating to an unit).

	Applicant’s arguments regarding claims 10 and 16 that “Claim 10 requires a horizontally oriented tab and/or a horizontally oriented tab-aperture. Claim 16 requires generating an interlock between the shelf and the upright via a horizontally oriented tab and tab-aperture engagement. The horizontal orientation adds to rigidity and prevents or reduces warping and bowing. Each of Beere and Motohashi has vertical tabs. None of Liu, Hanley, or Jespersen discuss use of tabs at all” are not persuasive.

	The examiner maintains that the applicant uses very board terms to describe the tab and/or tab aperture. The term “horizontally oriented” simply means having a horizontal orientation or horizontal portion. The examiner maintains that the tabs (Fig 4, #82) of Beere have a horizontal dimension and therefore is considered to be horizontally oriented. Further the examiner maintains that the orientation of the tabs (Fig 4, #82) of Beere is relative and can change based upon the orientation of the rack of Beere (Fig 1A) or the point of view someone looks at the tab #82 of Beere.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In addition, Applicant’s tabs are designed to insert through apertures and be bent over to provide an interlocking arrangement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631